Mr. Justice Negrón Fernández
concurring, and dissenting in part.
I think the judgment appealed from should be affirmed as a whole. Once we reach the conclusion that the Treasurer was not justified in refusing to permit the establishment of the replacement fund, the basis on which said officer relied for determining that there had been a gain and, consequently, for levying the tax, by way of a deficiency, resulting from that gain, drops out of the case. In that situation, it is my opinion that the lower court, in disposing of the case, did not err in setting aside the Treasurer’s determination of a deficiency.
Even though “the determination of a deficiency notified to the taxpayers is not litigated here”, the latter, however, *548claimed the right to the establishment of a replacement fund. Said right having been recognized, the pronouncement setting aside the determination of the deficiency which was the result of the Treasurer’s own refusal to permit the establishment of said fund, is a necessary sequel of the final adjudication of the main issue, which is conclusive, is the law between the parties and cannot be relitigated. The peculiarity of this case consists in that the adjudication as to the existence of the taxpayers’ right to the establishment of the replacement fund excludes the existence of the Treasurer’s authority to levy the tax, inasmuch as the gain on which it could be levied, does not exist.
Wherefore I would affirm as a whole the judgment appealed from.